[wstlogo.jpg]



Exhibit 10.1

 




 
 GLOBAL HEADQUARTERS

101 Gordon Drive ∙ Lionville, PA 19341
TEL 610-594-3327 ∙ FAX 610-594-3013
rick.luzzi@westpharma.com
RICHARD D. LUZZI
Vice President, Human Resources


July 28, 2008






Matthew T. Mullarkey
29844 Lake Road
Bay Village, OH 44140


Re:           Your 2007 Plan Year and Performance Period VI Incentive
Compensation


Dear Participant:
 
Congratulations.  Effective upon your commencement of employment, the
Compensation Committee of our Board of Directors granted you the following stock
option and performance-vesting share units.


Stock Option Award:
 
40,000
Target PVS Units:
 
11,200

 
The awards were made under the terms of our 2007 Omnibus Incentive Compensation
Plan.  We have attached a summary of the terms of your awards.  Please read it
carefully.
 
I am pleased that you are a participant in this long-term incentive compensation
program and trust that your participation will be beneficial to both you and the
Company.
 
Sincerely,
 
/s/ Richard D. Luzzi
 
Enclosure
 



 
1

--------------------------------------------------------------------------------

 

Summary of Your Stock Options
What is a stock option?
A stock option is the right to purchase a fixed number of shares at a set
exercise price.  The option granted by this award is a non-qualified stock
option.  The stock option gains value when the price of our common stock exceeds
the exercise price.
 
How many shares may I purchase and what is the price?
The number of shares you may purchase and the exercise price are as follows:


Exercise Price
Total shares that may be purchased
upon exercise 
$ 45.27
40,000



May I purchase the shares immediately?
Yes.  25% of your option is immediately vested.   So long as your employment
with us continues, an additional 25% of your option will become exercisable – or
“vests” – each year for the next three years following the grant date.  At the
end of this period, you may exercise the entire option.  The following chart
shows when and what portion of your option becomes exercisable.


                     Date
Portion of the option that is exercisable
July 28, 2008 (grant date)
 
                            25%
February 27, 2009
 
                            50%
February 27, 2010
 
                            75%
February 27, 2011 and thereafter
 
                          100%



However, in no event will your option be exercisable after the Expiration Date.


When will my option expire?
The option expires on February 27, 2017, which will be referred to as the
“Expiration Date.”  This means that once it becomes exercisable, the option may
be exercised until February 26, 2017.  In addition,


·  
if you die, the option will remain exercisable for one year from your date of
death;

 
·  
if your employment terminates for any reason other than retirement, disability,
death or removal for cause, the option will expire on 90 days after the
termination date;

 
·  
if we terminate your employment for cause, the option will expire on the
commencement of business on your date of termination.

 
How do I exercise my stock option?
There are four ways to exercise a stock option.



  
 
2

--------------------------------------------------------------------------------

 

·  
Cash.  You write a check to the Company for the exercise price, plus any
applicable withholding taxes.

 
·  
Already owned shares.  You may deliver (or have the Company withhold) shares of
common stock you own with a fair market value equal to the exercise price, plus
any applicable withholding taxes.

 
·  
Combination of shares and cash.  You may use a combination of cash and stock.

 
·  
Reduction of proceeds.  With the consent of the Committee, you may elect to have
shares you would otherwise receive upon the exercise reduced by an amount equal
to the total exercise cost divided by the fair market value of the shares at the
time of your exercise.  In effect, you would receive the “net” shares otherwise
due you after deducting for the exercise cost, plus applicable withholding
taxes.

 
Enclosed with this award is an Information Sheet about Computershare, the
Company’s stock plan administrator.  This contains important additional
information about how to exercise your Options.  Please review it carefully.


When do I have to pay for the exercise?
The full exercise price and applicable taxes must be paid within three days of
exercise.
Are there any other restrictions on my ability to exercise my option?
All option exercise transactions by West’s officers who are subject to Section
16 of the Securities and Exchange Act of 1934 must comply with the restrictions
contained in our Securities Trading Policy, including review by and written
pre-approval of our General Counsel.
Are there circumstances that would lead to a forfeiture of my award?
Yes, in certain situations you must give up amounts you receive as a result of
the option you exercise.  These situations are described below.
If within (i) the term of the option or (ii) within 3 months following
termination of employment or (iii) within 3 months after you exercise any
portion of the option, whichever is the latest, you directly or indirectly
engage in conduct deemed to be any activity in competition with any activity of
the Company, or inimical, contrary or harmful to, or not in the best interests
of, the Company or if you fail to comply with any of the terms and conditions of
the Plan or this award (unless the failure is remedied within ten days after
having been notified of such failure), then any and all rights to exercise this
option will terminate and you must pay us an amount equal to any gain realized
by you from exercising all or any portion of this option.
We may also deduct from any amounts we owe you, such as amounts owed as wages or
other compensation, fringe benefits, or vacation paid.  Whether or not we elect
to make any deduction, if we do not recover the full amount you owe, you agree
to pay us immediately the unpaid balance.  By agreeing to accept this award, you
consent to our right to make these deductions.
Are there any other things I should be aware of?
This is a summary of the terms of your stock option award.  Your award is
subject to the terms of the 2007 Omnibus Incentive Compensation Plan. This award
is being delivered with an Information Statement, which gives additional
information about your award and the 2007 Omnibus Incentive Compensation Plan
under which it was granted.  We encourage you to read the Information
Statement.  Additional terms and conditions may apply to your award under the
terms of the Omnibus Plan.


3

--------------------------------------------------------------------------------


Summary of Your Performance-Vesting Share Unit Award


What is a performance-vesting share unit?
A PVS Unit award represents the conditional right to receive a distribution of
shares.  The number of shares you will receive depends on how well the Company’s
actual performance compares to specified performance goals at the end of the
performance period.
What are the performance goals?
The performance levels are based on two equally weighted performance
measures.  The two measures of Company performance are:
·  
Average return on invested capital – also called “ROIC” – is measured by
dividing the average of the Company’s net operating profit (without regard to
taxes) over the performance period by the average outstanding equity plus debt
over that period.

 
·  
Compounded annual revenue growth – also called “CAGR” – is the compound annual
growth rate in net sales for the Company over the same period.

 
What is the performance period?
The Company’s performance against the goals is measured over a three-year period
that begins January 1, 2007 and ends December 31, 2009 (“Performance Period
VI”).
Your target PVS Units award presented on the first page of this letter is the
number of shares of West Common Stock that you would receive if the Company
obtains 100% of both of the ROIC and CAGR performance targets.  Additional
shares of Common Stock will be distributable under this PVS award if actual
performance exceeds the target performance level, and fewer shares of Common
Stock will be distributable if actual performance falls short of the target
performance level.  No shares of Common Stock will be paid out if actual
performance falls below the minimum acceptable level.
The following table shows the performance targets for CAGR and Average ROIC and
the corresponding PVS Units payouts for Performance Period VI.


 
CAGR
Average ROIC
 
(aapplies to 50% of PVS Units)
(applies to 50% of PVS Units)
Performance Range
Performance
Payout
Performance
Payout
Maximum:
 
150%
15%
200%
15%
200%
 
125%
12.5%
150%
12.5%
150%
 
 
110%
11%
120%
11%
120%
Target:
 
100%
10%
100%
10%
100%
 
85%
8.5%
75%
8.5%
75%
Threshold:
 
70%
7.0%
50%
7.0%
50%
Less than 70%:
 
Less than 7.0%
-0-
Less than 70%
-0-



If actual CAGR or ROIC falls between any of the performance range percentages
above, the payout for that portion of your PVS Units will be determined by
applying a mathematical formula to estimate the value based on the two nearest
percentages.  For more information on the calculation, please see below.
Can my award be changed?
Yes, the Committee can change or revise the targets as it considers
appropriate.  In the event of acquisitions or divestitures the Committee will on
a case-by-case basis determine the necessity to change or revise the performance
targets.

 
 
4

--------------------------------------------------------------------------------

 

When will I know how many shares I am eligible to receive?
The shares will be distributed to you in early 2010 after the ROIC and CAGR for
the performance period are calculated. This will be done by the Compensation
Committee after review of the Company’s audited financial statements.
Will I receive dividends on my PVS Units?
During the Performance Period, your account will be credited with additional PVS
Units as if the target PVS Units award had been reinvested in dividends paid on
Common Stock during the period.  At the end of the Performance Period, you may
receive additional shares of Common Stock equal to the amount of PVS Units
credited through this dividend-reinvestment feature.  If performance falls below
the target levels, you may forfeit some or all of these PVS Units.
May I defer receipt of my shares?
Yes.  Delivery of shares upon payout may be deferred under the Deferred
Compensation Plan for eligible participants in certain countries.  If you are
eligible, you will receive details on this deferral opportunity before the end
of each Performance Period.  You may similarly defer receipt of additional
shares you would otherwise receive due to the deemed dividend reinvestment
feature.
Are there circumstances under which my right to receive shares would terminate?
You will not be entitled to receive a distribution with respect to any PVS Units
granted by this award if:
 
1.  
Your employment terminates for any reason before the end of Performance Period ;
or

 
2.  
If at any time during your employment or within 3 months following termination
of your employment, you directly or indirectly engage in activity harmful to, or
not in the best interest of, the Company.  Such activity includes, without
limitation:

 
·  
conduct related to your employment for which either criminal or civil penalties
against you may be sought;

 
·  
acquisition of a direct or indirect interest or an option to acquire such an
interest in any person or entity engaged in competition with the Company’s
business (other than an interest of not more than 5 percent of the outstanding
stock of any publicly traded company);

 
·  
accepting employment with or serving as a director, officer, employee or
consultant of, or furnishing information to, or otherwise facilitating the
efforts of, any person or entity engaged in competition with the Company’s
business;

 
·  
soliciting, employing, interfering with, or attempting to entice away from the
Company any employee who has been employed by the Company in an executive or
supervisory capacity within one year before such solicitation, employment,
interference or enticement;

 
·  
violation of Company policies, including the Company’s insider-trading policy;
or

 
·  
using for yourself or others, or disclosing to others, any confidential or
proprietary information of the Company in contravention of any Company policy or
agreement.

 

  
 
5

--------------------------------------------------------------------------------

 

Are there any other things I should be aware of?
This is summary of your PVS Unit award.  Your award is subject to the terms of
the 2007 Omnibus Incentive Compensation Plan.   This award is being delivered
with an Information Statement, which gives additional information about your
award and the 2007 Omnibus Incentive Compensation Plan under which it is
granted.  We encourage you to read the Information Statement.  Additional terms
and conditions may apply to your award under the terms of the Plan.


 


 

  
 
6

--------------------------------------------------------------------------------

 



